Citation Nr: 0116675	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  99-09 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disability, claimed as basal and/or squamous cell 
carcinoma.


REPRESENTATION

Appellant represented by:  Oregon Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel
INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (RO).  That rating decision found that new 
and material evidence had not been submitted to reopen a 
claim of service connection for a skin disability, claimed as 
basal and/or squamous cell carcinoma.  A previous rating 
decision of September 1946, which had not been appealed, had 
denied a claim for service connection for a skin disorder.


FINDINGS OF FACT

1.  An unappealed September 1946 RO rating decision denied 
service connection for a skin disorder.

2.  Evidence submitted since the RO's September 1946 rating 
decision is non-duplicative and is probative of the issue of 
whether the veteran incurred a skin disorder during his 
active military service and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the RO's September 1946 rating 
decision denying service connection for a lung disorder is 
new and material, and the veteran's claim of entitlement to 
service connection for a skin disorder is reopened.  38 
U.S.C.A. §§ 5108, 7103, 7104(b), 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.156, 20.302, 20.1100, 20.1104, 20.1105 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that statutory duty 
of the VA to assist the veteran with the development of facts 
pertinent to a claim under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) is 
limited to new claims for compensation and not applicable to 
claims to reopen, as here.  VA, however, has a responsibility 
to attempt to obtain relevant, available evidence from any 
new source identified by the claimant in the case of a claim 
to reopen.  In this case, the veteran has not identified any 
additional sources of evidence or additional pertinent 
medical records which might be obtained and which would be 
pertinent to this claim.  As such, the Board finds that no 
further development is warranted prior to determining whether 
this claim should be reopened.

Generally, a final decision issued by a RO or by the Board 
may not thereafter be reopened and allowed, and a claim 
predicated on the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105; see also 38 C.F.R. §§ 20.302, 
20.1103 (2000).  The exception to this rule is 38 U.S.C.A. 
§ 5108 (West 1991), which states, in part, that "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

A September 1946 rating decision denied service connection 
for a skin disorder on the basis that this was not shown by 
the evidence of record.  The veteran and his representative 
were notified of that decision by letter dated in September 
1946.  The rating decision was not timely appealed, and 
became final as outlined in 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104, 20.302.  As such, the veteran's claim may be reopened 
and reconsidered only if new and material evidence has been 
submitted.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 
3.156(a).  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  Therefore, the evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is the evidence added to the record 
since September 1946.

The Board has reviewed the record and observes that the 
evidence added since the September 1946 rating decision 
includes private clinical records dated from October 1986 to 
January 2000 and published articles regarding carcinoma, 
including its etiological relationship to exposure to 
ultraviolet radiation and sunlight.  The veteran, who is a 
medical doctor, has also testified at a February 2000 hearing 
before the undersigned Board Member regarding his claim.     

Reviewing a final decision based on new and material evidence 
has, until recently, been potentially a three step process.  
See Elkins v. West, 12 Vet. App. 209 (1999).  First, the 
Board was obligated to determine whether the evidence 
submitted since the prior decision was new and material.  If 
"the Board finds that no such evidence has been offered, that 
is where the analysis must end."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  Second, if new and material evidence 
was presented, the claim was reopened and was required to 
consider it based upon all the evidence of record, to 
determine whether it was well-grounded.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Finally, if the claim 
was well grounded, and if VA's duty to assist under 38 
U.S.C.A. § 5107(a) had been fulfilled, the Board could 
evaluate the merits of the claim.  See Winters v. West, 12 
Vet. App. 203, 206-7 (1999).  

However, the enactment of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the 
"VCAA"), eliminated the concept of a "well-grounded" claim 
and substantially modified the manner in which VA's duty to 
assist claimants is to be discharged.  Accordingly, the 
requirement to find a claim well grounded prior to 
considering whether the VCAA-modified duty to assist has been 
met no longer exists.

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and also requires a 
three-step test.  The first step requires determining whether 
the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's Law 
Dictionary 1203 (6th ed. 1990).  Second, the evidence must be 
shown to be actually "new," that is, not of record when the 
last final decision denying the claim was made.  See Struck 
v. Brown, 9 Vet. App. 145, 151 (1996).  The third and final 
question is whether the evidence "is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  Hodge v. West, 155 F.3d 1356, 1359-1362 (Fed. 
Cir. 1998), (citing 38 C.F.R. § 3.156(a), and overruling the 
test set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which had stated that "new" evidence was "material" 
if it raised a reasonable possibility that, when viewed in 
the context of all the evidence, the outcome of the claim 
would change).

The Board notes that the RO utilized the overruled test of 
Colvin, supra in its August 1998 rating decision, but applied 
the test under Hodge, supra in its April 1999 statement of 
the case.  The Board will consider whether new and material 
evidence has been submitted in accordance with the holding in 
Hodge, supra.  In any case, no prejudice to the veteran is 
exercised by the Board's appellate disposition herein because 
the more flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to overcome.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see also Fossie 
v. West, 12 Vet. App. 1 (1998).

This need not mean that the evidence warrants a revision of 
the prior determination, but is intended to ensure the Board 
has all potentially relevant evidence before it.  See Hodge, 
155 F.3d at 1363, citing "Adjudication; Pensions, 
Compensation, Dependency: New and Material Evidence; Standard 
Definition," 55 Fed. Reg. 19088, 19089 (1990).  New evidence 
will be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all 
three tests are satisfied, the claim must be reopened.

The Board notes that since the September 1946 rating 
decision, the new evidence in the file includes 
incontrovertible medical evidence of the existence of a skin  
disability of squamous cell carcinoma/basal cell carcinoma of 
the left ear.  This clearly changes the factual picture that 
was before the RO when its September 1946 rating decision was 
issued and, in fact, negates the earlier basis for denial.  
In its analyses since the veteran's claim to reopen was filed 
in July 1998, the RO has tacitly acknowledged that this 
evidence is new, as the August 1998 rating decision points 
out that at the time of the September 1946 rating decision, 
there was no evidence of a malignant skin condition.  In the 
August 1998 rating decision the RO determined that there was 
no reasonable possibility that the new evidence submitted in 
connection with the current claim would change the previous 
decision.  This indicates that the RO determined that the new 
evidence provided no competent medical evidence that a nexus 
exists between the veteran's skin disability and active 
service, thereby rendering the new evidence immaterial.  

As it pertains to the veteran's attempt to reopen his claim, 
this conclusion is in error.  It represents a de facto return 
to the standard that new evidence must be "likely to change 
the outcome" of a claim, which was explicitly overruled in 
Hodge. Id., at 1363. 

The Board now finds that evidence added to the record is new, 
and is of sufficient significance that it must be considered 
in order to fairly decide the merits of the veteran's claim 
for service connection for a skin disability, claimed as 
basal and/or squamous cell carcinoma.  That evidence shows 
that the veteran does have a skin disability of squamous 
/basal cell carcinoma.  Thus, new and material evidence has 
been submitted to reopen a claim for service connection for a 
skin disability.   

The record shows that the veteran is a medical doctor.  The 
Court has issued various opinions with regard to a veteran 
(or claimant, or appellant) who is also a physician, and how 
the evidence presented thereby must be addressed.  For 
instance, in the Pellerin cases, the Court held that where a 
physician-appellant chooses to act as his own medical expert, 
the Board had to consider the testimony as expert evidence 
although the Board was not bound to accept such testimony as 
determinative. Pellerin v. Derwinski, 2 Vet. App. 450 (1992) 
and Pellerin v. Brown, 5 Vet. App. 360 (1993).  However, his 
testimony provides a potential basis for service connection 
which must, at a minimum, be developed, particularly under 
the provisions of the VCAA. 

Accordingly, when the above analysis is applied to evidence 
submitted by the veteran since the last final rating 
decision, the Board finds that the new evidence is clearly 
"so significant that it must be considered in order to fairly 
decide the merits of the claim," and is both new and material 
to the issue of service connection.  38 C.F.R. § 3.156; 
Hodge, 155 F.3d at 1359, 1363.  Therefore the veteran's claim 
for entitlement to service connection for a skin disability, 
claimed as basal and/or squamous cell carcinoma, must be 
reopened.  See 38 U.S.C.A. § 5108.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a skin disability, claimed as 
basal and/or squamous cell carcinoma, is reopened, and to 
this extent, the appeal is granted.


REMAND

Having reopened the veteran's claim for service connection 
for a skin disability, now claimed as basal and/or squamous 
cell carcinoma, the Board notes again that the enactment of 
the VCAA substantially modified the circumstances under which 
VA's duty to assist claimants applies, and how that duty is 
to be discharged.  The new law affects claims pending on or 
filed after the date of enactment.  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, 114 Stat. 2096, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103-5103A)).  After receiving an 
application for benefits, VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.  If VA is unable to obtain 
information, it must notify the claimant of which records 
have not been secured, explain the efforts made to obtain 
those records and describe any further action which VA will 
take.  If the records sought are Federal department or agency 
records, VA must continue its efforts unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain them would be futile.

Additionally, the VCAA continues and expands VA's duty to 
obtain a medical examination or opinion when such an 
examination is necessary to make a decision on the claim.  
See Act, sec. 3(a) (to be codified at 38 U.S.C. § 5103A(d)).  
The Board has reviewed the medical evidence of record and 
concludes that it is insufficient to determine whether or not 
there is any nexus between the veteran's current skin 
disability and his active military service.  The Board 
therefore finds that an examination or opinion is necessary.

To fulfill the statutory duty to assist, VA must provide the 
veteran a thorough and contemporaneous medical examination 
that takes into account the records of any prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  For these reasons, and to fulfill its 
obligations under VCAA, the RO should seek any additional 
treatment records, and then provide an appropriate VA 
examination to determine the nature and etiology of the 
claimed skin disability on appeal.

The RO also should generally take all further appropriate 
action to ensure compliance with the provisions for notice 
and assistance to the claimant of the recently enacted 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  Although the veteran testified at his 
February 2000 hearing that he had 
submitted all available medical evidence 
which he considered pertinent, in view of 
the passage of the VCAA and the time 
interval since that hearing, he should 
once again be queried to determine if he 
is now aware of any pertinent medical 
information which has not been furnished, 
and invited to submit the same.  The RO 
should also furnish the veteran with 
release forms, in case he prefers that 
the VA obtain any medical information 
directly.  If any such forms are 
returned, the RO should obtain copies of 
the identified records from the named 
physicians or medical facilities. 

2.  Thereafter, the RO should make 
arrangements for an appropriate 
examination to determine the nature and 
etiology of the veteran's claimed skin 
disability, claimed as basal and/or 
squamous cell carcinoma.  The examiner 
should express opinions concerning 
whether there is any etiological 
relationship between any present skin 
disability, claimed as basal and/or 
squamous cell carcinoma, and the 
veteran's military service; including as 
related to sun exposure.  The examiner 
should also determine the relationship, 
if any, between the claimed 
basal/squamous cell carcinomas, 
apparently first treated in 1986 and the 
not clearly identified metastatic disease 
process referred to in the apparently 
incomplete medical records from 1998 and 
1999.  The claims folder must be made 
available to the examiner for review, and 
the examiner should indicate that such 
review has been accomplished.  Further, 
any opinions expressed must be 
accompanied by a complete rationale.

3.  Thereafter, the RO shall undertake 
any additional evidentiary development it 
deems appropriate in connection with this 
claim.  The RO should then readjudicate 
the veteran's claim of entitlement to 
service connection for a skin disability, 
claimed as basal and/or squamous cell 
carcinoma, on a de novo basis, consistent 
with all laws, regulations, and U.S. 
Court of Appeals for Veterans Claims 
decisions.  If the claim is denied, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case on the issue.

When the above actions have been completed, the case should 
be returned to the Board for appellate review, if 
appropriate.  No action is required of the appellant unless 
and until he receives further notice.  The purpose of this 
REMAND is to obtain clarifying data, and to provide due 
process.  The Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP 
	Member, Board of Veterans' Appeals



 



